NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Argued December 11, 2012
                                  Decided January 8, 2013

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 11‐3869

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 11‐CR‐30077‐001‐WDS

EDWARD LYNN MOSKOP,                                 William D. Stiehl,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

       Edward Moskop pleaded guilty to mail fraud and money laundering, 18 U.S.C.
'' 1341, 1957(a), after authorities discovered that he had run a Ponzi scheme for 20 years
and stolen more than $1.4 million from 26 victims. The district court calculated a guidelines
imprisonment range of 135 to 168 months and imposed concurrent terms totaling 240
months. On appeal Moskop contends that the court failed to address his arguments in
mitigation and, consequently, imposed an unreasonable prison sentence. We disagree and
affirm the judgment.

       Beginning in 1982, Moskop operated Financial Services Moskop & Associates, Inc., in
Belleville, Illinois. Through that business he sold insurance policies and investment
products to individual clients. In 1990 the former National Association of Securities Dealers
No. 11‐3869                                                                           Page 2

revoked Moskop’s license to sell securities after determining that he had converted $30,000
of client funds. For the next 20 years, however, Moskop misrepresented himself as still
authorized to sell securities.

        During that period Moskop was running a Ponzi scheme and converted more than
$2.4 million from clients who believed he was investing their money in securities. Moskop
advertised fictitious investment products and deceived his clients about the status of their
money by creating false investment receipts and tax statements. He also continued to sell
insurance policies, but often pocketed his clients’ premium payments instead of sending
them to the carriers. When Moskop could not dissuade clients who wanted to liquidate their
investment accounts, he made “lulling” payments drawn from funds provided by other
clients; those outgoing payments totaled almost $1 million, leaving Moskop with roughly
$1.4 million. He used that money to support himself and his family.

        Moskop used other strategies besides the lulling payments to avoid detection. Many
of his victims were longtime friends and relatives, including his sister. He also targeted
elderly clients who were enticed by his promises of safety and high rates of return for their
retirement funds. Moskop stole the life savings of many of those victims. The scheme finally
fell apart in 2010 when he could not repay two victims who wanted to liquidate their
accounts. During the ensuing investigation he disclosed details of the scheme and helped
identify all of his victims. He then pleaded guilty to mail fraud and money laundering.

       After reviewing the presentence report, the prosecutor submitted a sentencing
memorandum arguing that the imprisonment range of 135 to 168 months was too low and
recommending a sentence of “not less than . . . twenty years.” The prosecutor added that
Moskop’s victims thought a sentence at the statutory maximum of 30 years (20 years for
mail fraud plus a consecutive term of 10 years for money laundering, see 18 U.S.C. '' 1341,
1957(b)(1)), was necessary to provide just punishment. The prosecutor asserted that many of
Moskop’s victims had suffered financial ruin and severe emotional trauma.

        In his own sentencing memorandum, Moskop argued that he should receive a
sentence within the guidelines range. He emphasized the statutory directive “to avoid
unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct,” 18 U.S.C. § 3553(a)(6), and cited a recent case from the
same district in which the defendant had received only 87 months after reaped $1.9 million
from a Ponzi scheme. Moskop lauded that prosecution, United States v. Huelsmann,
No. 3:09CR30180‐001‐GPM (S.D. Ill. Aug. 2, 2010), as the best example to guide the district
court’s sentencing decision, and tried to distinguish other prosecutions of Ponzi schemes
that the government said were more analogous. Moskop also argued that he deserved a
guidelines sentence because he had cooperated with investigators and because, at age 64, a
No. 11‐3869                                                                              Page 3

higher sentence would make it impossible for him ever to pay restitution. Finally, Moskop
asserted that the court should reject the government’s recommendation because, he insisted,
a number of upward adjustments in the sentencing guidelines already accounted for much
of the conduct underlying the government’s proposed increase.

        At sentencing, Moskop pressed his arguments that an above‐range prison term
would create an unwarranted sentence disparity, undervalue his help to investigators in
untangling the fraud, and rest on grounds already factored into the guidelines range. In
discussing the last point, Moskop noted that the amount of money he stole had determined
his base offense level, U.S.S.G. § 2B1.1(b)(1)(I), and complained that his offense level already
had been increased further because he had violated securities laws while acting as an
investment adviser, id. § 2B1.1(b)(18)(A)(iii). With respect to his claim about unwarranted
disparities, Moskop discussed the Huelsmann case again and also referred to a website
called “Ponzi Tracker.” That website, he said, showed that two defendants who operated
Ponzi schemes in other states and stole millions more than him recently had received
sentences of 10 and 20 years. Moskop urged the district court to review those sentences and
“other cases that have been handed down . . . around the country.” The government
countered by calling more than a dozen of Moskop’s victims to testify about the harm he
had caused.

        Before announcing Moskop’s sentence, the district court engaged in a lengthy
analysis of the § 3553(a) factors. The court began by noting that Moskop had received a
reduction in offense level for acceptance of responsibility and had “clearly expressed
heartfelt remorse” after getting caught. The court continued, however, that it was unable to
identify any other mitigating factor except that Moskop was a good father. And on the
aggravating side, the court said, were a number of factors that gave it “great pause”:
Moskop had continued his fraud for 20 years, targeted vulnerable clients including the
elderly and sick, fabricated a variety of phony documents to lull his victims, and repeatedly
set out to take the life savings of victims, leaving “literally nothing” for them and the
descendants they intended to assist. After hearing from the victims, the court specifically
found that Moskop had stolen from a man dying of cancer and convinced a widow living
on disability payments to take her deceased husband’s pension as a lump sum and give it to
him for “investment.” The testimony also established, the court added, that Moskop’s
clients had suffered numerous physical manifestations of emotional harm, and that his
uncharged insurance fraud had caused further loss not incorporated into his offense level.
With respect to Moskop’s argument about an unwarranted sentence disparity, the court
discussed Huelsmann and noted several distinctions: The Ponzi scheme in that case had
lasted only 3 years, the guidelines range was only 70 to 87 months, and the defendant made
lulling payments of just $153,000 and did not create false documents to further deceive his
victims. Finally, the court found that Moskop’s risk of recidivism is “extraordinarily high”
No. 11‐3869                                                                                Page 4

because he continued breaking the law for 20 years after experiencing a “slap on the wrist”
when he lost his license to sell securities. The court sentenced Moskop to a total of 20
years—20 years for mail fraud and 10 years for money laundering, to run
concurrently—and imposed $1.49 million in restitution.

        On appeal Moskop argues that the district court committed procedural error by
failing to address four “principal, non‐frivolous arguments” in mitigation: his contention
that an above‐range sentence would create an unwarranted sentence disparity, see 18 U.S.C.
§ 3553(a)(6); his insistence that he provided “extraordinary cooperation” after his scheme
was uncovered; his argument that a within‐guidelines sentence was necessary to allow him
to pay restitution, see id. § 3553(a)(7); and his contention that the government’s list of
aggravating factors already were accounted for in the guidelines range. We reject this
characterization of the sentencing hearing.

        To begin, the district court squarely addressed Moskop’s argument about
§ 3553(a)(6) and noted the many differences between his case and Huelsmann. Moskop
complains that the court “failed to understand the point of the argument regarding
Huelsmann,” but the point was clear: Moskop tried to argue that his case was comparable,
and the court disagreed. Moskop also contends that the court failed to address the
“remainder” of his § 3553(a)(6) argument, apparently a reference to the “Ponzi Tracker”
website and his effort to distinguish other Ponzi schemes cited by the government. But
district courts need not respond to arguments that lack factual foundation, United States v.
Chapman, 694 F.3d 908, 913–14 (7th Cir. 2012); United States v. Ramirez, 675 F.3d 634, 641 (7th
Cir. 2011); United States v. Diaz, 533 F.3d 574, 578 (7th Cir. 2008); United States v. Tahzib, 513
F.3d 692, 694–95 (7th Cir. 2008); United States v. Beier, 490 F.3d 572, 574 (7th Cir. 2007), and
Moskop’s brief references to unnamed, undescribed cases reported on a website, the content
of which he never made available, did not give the district judge a factual foundation to
conclude that the court’s contemplated sentence would create a disparity with sentences
given to other defendants with similar records who engaged in similar conduct, see 18
U.S.C. § 3553(a)(6). For that same reason, there was no need for the court to comment on
Moskop’s assessment of the cases the government said were comparable, since even if they
were not, the court still would have been left without a benchmark to compare with
Moskop’s prison sentence.

       The district court also responded to Moskop’s argument that his help to investigators
warranted a lower sentence. At the beginning of its discussion, the court agreed that
Moskop had “expressed heartfelt remorse” after he got caught, but the judge decided that
abundant aggravating factors still required an above‐range sentence. This response from the
court was more than enough, since arguments about acceptance of responsibility, which
No. 11‐3869                                                                                Page 5

defendants make at sentencing as a matter of course, are “stock” contentions that can be
rejected without comment. Tahzib, 513 F.3d at 695.

        The district court did not discuss Moskop’s remaining points about restitution and
the government’s proposed aggravating factors, but for several reasons no response was
needed. First, neither can be characterized as an argument in mitigation. These are not
unique characteristics of the defendant or his crime that possibly could warrant a lower
sentence. See, e.g., United States v. Ramirez‐Mendoza, 683 F.3d 771, 775–76 (7th Cir. 2012)
(remanding for resentencing because district court did not address argument that defendant
had been coerced into participating in kidnapping); United States v. Robertson, 662 F.3d 871,
878–80 (7th Cir. 2011) (court did not address substantial evidence of defendant’s genuine
rehabilitation); United States v. Harris, 567 F.3d 846, 854–55 (7th Cir. 2009) (defendant’s
significant health problems); United States v. Schroeder, 536 F.3d 746, 755–56 (7th Cir. 2008)
(defendant’s extraordinary family circumstances); United States v. Miranda, 505 F.3d 785,
792–94 (7th Cir. 2007) (defendant’s mental illness). The gist of Moskop’s restitution
argument is that he perpetuated his scheme successfully for so long that now, because of his
age, his victims will have no shot at getting restitution if he is required to serve a significant
prison term. That contention, which does not remotely resemble a factor in mitigation, did
not require a response from the judge. The same is true for Moskop’s objections to the
government’s proposed factors in aggravation, because in opposing those factors he offered
no countervailing reasons for a lower sentence.

         Apart from the “mitigation” problem, the judge also did not need to respond to
Moskop’s restitution argument because that contention was not factually supported:
Moskop gave the court no reason to think he would be able to pay more restitution if,
instead of spending 20 years in prison and being released in his early eighties, he served a
guidelines sentence and was released in his late seventies. Additionally, Moskop limited his
restitution argument to nine lines in his sentencing memorandum and did not mention it at
all at the sentencing hearing. We have repeatedly said that contentions raised in such
cursory fashion are not “principal” arguments requiring a response from the district court.
See Chapman, 694 F.3d at 914; United States v. Martinez, 650 F.3d 667, 672 (7th Cir. 2011);
United States v. Moreno‐Padilla, 602 F.3d 802, 812 (7th Cir. 2010).

       Finally, Moskop’s argument that the guidelines already “took into account” all of the
aggravating factors raised by the government is meritless. After United States v. Booker, 543
U.S. 220 (2005), and Kimbrough v. United States, 552 U.S. 85 (2007), district courts may impose
sentences outside of the guidelines range based on their own penological philosophies, as
long as the sentence is within statutory limits and reasonable. Vrljicak v. Holder, 700 F.3d
1060, 1062 (7th Cir. 2012); United States v. Mount, 675 F.3d 1052, 1058 (7th Cir. 2012). Under
the new sentencing regime, nothing prohibits a district court from deciding that conduct
No. 11‐3869                                                                              Page 6

already incorporated into a defendant’s guidelines range warrants an above‐range sentence
under the factors in § 3553(a). United States v. Aljabari, 626 F.3d 940, 951 (7th Cir. 2010).
Moreover, Moskop’s argument is not even factually correct because the government’s
arguments in aggravation, rather than parroting upward adjustments in the guidelines,
focused on three grounds that the Sentencing Commission has encouraged district courts to
consider when evaluating the adequacy of a within‐range prison term. See U.S.S.G. § 2B1.1
cmt. n.19(A)(ii) (sentencing court may consider whether offense “caused or risked
substantial non‐monetary harm”); id. cmt. n.19(A)(iii) (court may evaluate whether offense
involved interest or other costs not included in loss calculation); id. § 5K2.21 (court may
consider uncharged conduct not captured in guidelines range). 

        Moskop also asserts that his prison sentence is substantively unreasonable “because
the district court did not give proper consideration to his arguments in mitigation.” But that
contention simply repeats his claim of procedural error, see Ramirez‐Mendoza, 683 F.3d at
775, and as we already have stated, the court said all that was required in response to
Moskop’s arguments. In any event, Moskop’s sentence rests firmly on the factors listed in
§ 3553(a). See United States v. Courtland, 642 F.3d 545, 550 (7th Cir. 2011); United States v.
Wise, 556 F.3d 629, 632–33 (7th Cir. 2009). As in United States v. Scott, 657 F.3d 639, 641 (7th
Cir. 2011), a factually similar case, the district court was troubled by several factors setting
Moskop’s case apart, including the length of time he carried out his scheme and his
willingness to take everything from elderly and vulnerable victims. The court’s
determination that those factors required a sentence above the guidelines range was not an
abuse of discretion. 

       Accordingly, we AFFIRM Moskop’s sentence.